Citation Nr: 1640625	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to October 29, 1993 for the grant of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from October 1980 until his death in August 1986.  The Appellant is his surviving spouse.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2016, the Appellant presented hearing testimony by live videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims folder.  

This appeal consists of documents in the Veterans' Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains records duplicative of those in the VBMS file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  In a November 1988 decision, the Board denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death on the grounds that the Veteran's death by automobile accident was the result of his own willful misconduct.  

2.  The Appellant filed a motion for reconsideration, and a December 1989 Board decision upheld the November 1988 decision.  The Appellant did not appeal either Board decision.

3.  In a June 1998 decision, the Board determined that the Appellant submitted new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  

4.  A June 1998 VA administrative decision determined that the Veteran's death was in the line of duty, and service connection for the cause of the Veteran's death and entitlement to DIC benefits was granted, effective October 29, 1993, the date of the Veteran's claim to reopen.  

5.  In a January 2000 decision, the Board determined that the November 1988 and December 1989 decisions were not based on CUE.  

6.  In a separate January 2000 decision, the Board denied the Appellant's appeal as to the effective date assigned for the June 1998 grant of entitlement to DIC.  

7.  The Appellant did not appeal either January 2000 Board decision.  


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to October 29, 1993 for the grant of service connection for the cause of the Veteran's death and entitlement to DIC benefits, to include based on CUE, is dismissed. 38 U.S.C.A. §§ 5121, 7105(d)(5) (West 2014); 38 C.F.R. §§ 3.1000 (a), 20.200, 20.202, 20.302 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006); Hillyard v. Shinseki, 695 F.3d 1257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this appeal is dismissed as a matter of law, VA's duties to notify and assist the appellant are not addressed herein.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159 (b) (3) (ii) (providing that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  Here, the facts are not in dispute; instead, resolution of the claims is wholly dependent on the application of the laws and regulations pertaining to the finality of RO and Board decisions.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).  VA's duties to notify and assist are also inapplicable in CUE claims.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

Nevertheless, a VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issue on appeal and informed the appellant that the Board had already rule on whether CUE was present in the prior rating and Board decisions.  Therefore, the issue was explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Factual and Procedural History

In this case, the Appellant is seeking entitlement to an effective date prior to October 29, 1993 for the grant of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits.  Specifically, she argues that clear and unmistakable error was made in the initial determination that the Veteran's death was not in the line of duty, and was instead the result of his own willful misconduct.  Although the Board is sympathetic to the Appellant's claim, it finds the appeal is dismissed.

The Veteran died in August 1986 as the result of injuries sustained in a motor vehicle accident while he was on active duty in Germany. The driver of the other vehicle involved in the accident also died.  The results of a blood alcohol test performed at that time showed that the Veteran's blood alcohol level was above the legal limit, and military police reported the accident as negligent homicide due to drunk driving.  The Veteran's service department did not make an official determination as to whether the accident occurred in the line of duty.

An April 1987 VA administrative decision concluded that based on the evidence of record at that time, the Veteran's death was the result of his own willful misconduct and therefore entitlement to service connection for the cause of the Veteran's death was not allowed.  The Appellant appealed.  In a November 1988 decision, the Board found that service connection for the cause of the Veteran's death was not warranted because the Veteran's death due to an automobile accident was the result of his own willful misconduct, and not in the line of duty.  In February 1989, the Appellant filed a request for reconsideration.  In a December 1989 decision, the Board determined that there was no obvious error in the Board's prior decision, and the appeal was again denied upon reconsideration.  The Appellant did not appeal either the November 1988 decision or the December 1989 decision, thus those decisions are final. 38 C.F.R. § 20.1100 (2015).

In statement dated September 28, 1993, that was received by VA on October 29, 1993, the Appellant filed a claim to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death on the grounds that the blood alcohol percentage attributed to the Veteran at the time of his death could not have been accurate.  In a February 1995 decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  The Appellant appealed.  In February 1998, she submitted a May 1994 report from a private medical examiner.  The medical examiner opined that based on his medical expertise and after examining the Veteran's autopsy report, he found it was not possible for an accurate blood alcohol test to have been conducted due to the nature of the Veteran's injuries.  In a June 1998 decision, the Board found that the expert medical opinion received in February 1998 was new and material, and remanded the case to the RO for re-adjudication. 

In a June 1998 administrative decision, the RO determined that based on the newly received evidence, the Veteran's death was not the result of willful misconduct.  The RO then granted entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits, effective October 29, 1993, the date that the Appellant's claim to reopen the previously denied claim was received by VA.

The Appellant appealed the effective date assigned.  In a separate statement, she also asserted CUE in the Board's November 1988 and December 1989 decisions.  

In a January 2000 decision, the Board denied the Appellant's motion to establish CUE in the November 1988 or December 1989 Board decisions, finding that those decisions did not contain CUE.  In a separate January 2000 decision, the Board denied the Appellant's appeal as to the effective date assigned in the June 1998 RO decision.  

In February 2000 submission, the Appellant again asserted CUE in the December 1989 decision, and requested that the Board reconsider the January 2000 decision determining no CUE was present.  In a May 2000 letter, the Board's Vice Chairman informed the appellant that her request for reconsideration of the December 1989 decision on the basis of CUE had already been denied and was final, and her request for reconsideration was denied.  

Following the January 2000 decisions, the Appellant also wrote letters to VA, the White House, and members of Congress requesting that the effective date be amended.  The Appellant, however, did not actually appeal the January 2000 decisions to the Court of Appeals for Veterans Claims, thus both are final.  38 C.F.R. § 20.1100 (2015).

In March 2012 the Veteran wrote to Senator Feinstein to request assistance with having her claim of entitlement to an earlier effective date reopened.  In July 2012, the RO accepted an inquiry from Senator Feinstein's office as a claim to reopen the Appellant's claim for an earlier effective date for the grant of DIC benefits.  In October 2012, the RO informed the Appellant that her claim to reopen a claim for an earlier effective date based on CUE was not allowed under the law due to the finality of the Board's January 2000 decision.  The Appellant filed a timely NOD as to that determination, and the case is now again before the Board.

Law and Analysis

The Appellant is requesting to reopen a claim of entitlement to an earlier effective date for the grant of entitlement to DIC benefits.  

Generally, if a claim is reopened based on new and material evidence after a prior final disallowance, such as in this case, the effective date will be the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q) (2) (2015). 

If a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal to that decision or submit new and material evidence within the one-year appeal period.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.201, 20.302 (2015).  Otherwise, the decision becomes final, and the only basis for challenging the effective date is a motion to revise the decision on the basis of CUE in the decision assigning the effective date or in a prior decision, the reversal of which would result in an earlier effective date.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015).  An effective date cannot be challenged with a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Here, the Appellant filed a claim either for an earlier effective date or a claim to reopen a claim for an earlier effective date in 2012.  Neither claim is viable, as they are both freestanding claims.  The effective date was assigned in a June 1998 rating decision; the Appellant appealed; the Board upheld the rating decision in January 2000 rating decisions; and the Appellant did not appeal the Board's decision.  Thus it is final.  The claims in this regard are dismissed.  

The other avenue to challenge an effective date is by asserting CUE in the underlying decision to deny the benefit sought.  In this case, that means asserting CUE in the November 1988 or December 1989 Board decisions that upheld the April 1987 VA administrative determination that the Veteran's death was not in the line of duty.  

A moving party, however, has only one opportunity to challenge a Board decision on the basis of CUE.  38 C.F.R. § 20.1409(c) (2015).   A claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a different theory of CUE.  Hillyard v. Shinseki, 695 F.3d 1257, 1258 (2012).  With regard to CUE challenges to finality of RO decisions, there is not a limit to the number of times a claimant may raise CUE, whereas a claimant is limited to one claim of CUE in a Board decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  However, when a determination of the RO is affirmed by the Board, such determination is subsumed by the final appellate decision and may only be challenged on the basis of CUE once.  38 C.F.R. §§ 20.1104 (2015).  

In this case, the April 1987 VA determination was subsumed by the November 1988 and December 1989 Board decisions and those decisions are final.  The Appellant has already raised a claim of CUE in the November 1988 and December 1989, which was denied in an unappealed January 2000 Board decision.  As such, the Appellant is precluded by law from raising another claim of CUE in the April 1987 VA decision, or the November 1988 or December 1989 Board decisions.  Therefore, to the extent the Appellant has requested an earlier effective date on the basis of CUE, that claim is also dismissed.  


ORDER

The appeal regarding a claim to an effective date prior to October 29, 1993 for the grant of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits, to include as due to CUE, is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


